Patterson, P. J.
(concurring):
I concur in the reversal of the order appealed from, upon a somewhat amplified view of the ground stated in the opinion of Mr. Justice Clarke. It seems to me that it was within the authority of the municipal legislature to pass the ordinance of ¡November, 1906, but that it did not become effective to supersede the provisions of the .act of the Legislature of the State.(Laws of 1904, chap. 538) until all the provisions of the last-mentioned act were complied with, among which provisions is the one relating to the placing of signs upon the highways.
I am of the .opinion that this is a ease of State legislation contingent *652in its character and which empowers the city authorities tó make rules arid regulations relating to the speed .of motor vehicles on pnB lie highways and penalties for transgression of such rules and regulations. The Legislature of the State had in view, according tó my. understanding of the subject, the time at which and the circumstances in which the ordinance of the corporation of the city of Hew 'York should become effective,, and it was. a- question of expediency with the Legislature óf the State which exercised its judgment in prescribing that the city ordinance should take effect when, among, other things, the signs were placed .in the streets and highways. To quote the language, of Ruggles, Ch. J., in Barto v. Himrod (8 N. Y. 490): “ When a law is made to take-effect upon the happening of such an event, the Legislature in effect declare the law inexpedient if-the event should not happen, but, expedient if it should happen.” That is to shy, in tills case the power given by the State Legislature to .the hoard of aldermen to make an ordinance effective was dependent upon-a compliance by the local authorities with every requirement of the act conferring such power;
Ingraham, Laughlin, Clarke and Houghton, JJ.,-concurred.'
-Order reversed, writ dismissed arid relator remanded: